DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
2.	Claims 1, 7, 11 and 17 are amended. Claims 1, 3-7, 9-11, 13-17 and 19-20 are pending.


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered. 


Response to Arguments
Applicant’s arguments, filed on 4/28/2022, have been considered but are moot in view of the new grounds of rejection.




Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-7, 9-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US. Pub. No. 2021/0007072 A1) in view of Harada (US. Pub. No. 2020/0404537 A1).

Regarding claim 1, Wu discloses a wireless communication method (See Abstract), comprising:  receiving, by a terminal device (See Fig. 7; Terminal 300), a first Synchronization Signal Block (SSB) in an unlicensed spectrum (See Par. [161] and Figs. 9; S102 of Wu for a reference to receiving an SS/PBCH block and an RMSI CORESET in a communications system working in an unlicensed frequency band); and 
5determining, according to a first bit field and a second bit field in a Physical Broadcast Channel (PBCH) of the first SSB (See Par. [167], [254] of Wu for a reference to indication information, including a plurality of fields [First and second bit fields are included], \may be carried in the SS/PBCH block, and may be specifically carried in at least one of the following: a PBCH, a PSS, an SSS, and a PBCH DMRS sequence in the SS/PBCH block), a first parameter N, wherein the first parameter N is a positive integer that is used for determining a Quasi-co-located (QCL) relationship (See Par. [112]-[113], [122]-[126], [132] of Wu for a reference to determining the integer i [Mapped to N in the claim], which is an integer number that indicates the time indexes [candidate positions] for the SS/PBCH blocks based on the indication information; including time offset and subcarrier spacing. QCL relationship between SSBs sent/received at the particular positions is determined based on the time positions i; See formulas 1 & 2); and determining the QCL relationship between the first SSB and other SSBs according to an extended SSB index of the first SSB and N (See Par.  [184], [219]-[220], [299]-[301] and Fig. 19 of Wu for a reference to determining that a QCL relationship between a first SS/PBCH block and a second  SS/PBCH block is satisfied is performed by mapping the preset time indexes (candidate positions) determined [Integer i] and the actual transmission positions [Extended SSB] based on comparing the indexes of the positions).

Wu does not explicitly disclose the first bit field corresponds to a subcarrier spacing bit field in a PBCH in a licensed spectrum, and the second bit field corresponds to partial bits of a subcarrier offset bit field in 10the PBCH in the licensed spectrum. 

However, Harada discloses the first bit field (See Fig. 2; SubCarrierSpacingCommon Field) corresponds to a subcarrier spacing bit field in a PBCH in a licensed spectrum, and the second bit field (See Fig. 2; Sub-CarrierOffset Field) corresponds to partial bits of a subcarrier offset bit field in 10the PBCH in the licensed spectrum (See Par. [32]-[35] and Fig. 2 of Harada for a reference to the SSB is received by the UE in a PBCH. The PBCH carries an MIB (Master Information Block) that comprises a subcarrier spacing field (First bit field) and a subcarrier offset field (Second bit field))

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu and Harada. The motivation of combination would be improving the system’s performance, reducing load of the UE, and improving the detection performance of a PBCH by effectively using a bit in a PBCH and increasing amount of information to signal by a limited PBCH. (Harada; Par. [80]).


Regarding claim 3, the combination of Wu and Harada, specifically Wu discloses wherein the PBCH further comprises a third bit field (See Par.  [50], [268] and Fig. 2 of Wu for a reference to PBCH carries the indication information that comprises the third offset field that indicates an interval between indexes of two adjacent preset positions in the plurality of preset positions), an 15extended SSB index of the first SSB is determined by a Demodulation Reference Signal (DMRS) sequence of the PBCH and the third bit field (See Par.  [50], [268], [300] and Fig. 2 of Wu for a reference two or one bit used to indicate the index of the SSB may also be carried in the PBCH DMRS. The third offset indicates the difference between an index of a radio frame in which the SS/PBCH block is actually located [The actual positions determines the extended SSB] and an index of a preset radio frame configured for the SS/PBCH block), wherein the third bit field corresponds to partial or all bits of an idle bit field in the PBCH in the licensed spectrum (See Par.  [50], [268] and Fig. 2 of Wu for a reference to PBCH carries the indication information that comprises the third offset field that indicates an interval between indexes of two adjacent preset positions in the plurality of preset positions [to fill up the idle symbols between adjacent SSBs]).  


Regarding claim 4, the combination of Wu and Harada, specifically Wu discloses wherein an extended SSB index is used for indicating a position 20index of an actual transmission position of the first SSB in a plurality of candidate transmission positions (See Par.  [164], [177] and Figs. 9a – 9b of Wu for a reference to the actual time position is a time position (such as a slot in which the starting symbol is located) at which the SS/PBCH block is actually sent in a radio frame [The actual time position is mapped to the extended SSB]).  


Regarding claim 5, the combination of Wu and Harada, specifically Wu discloses wherein determining the QCL relationship between the first SSB and other SSBs according to an extended SSB index of the first SSB and N comprises: 
determining, by the terminal device, the QCL relationship between the first SSB and other 25SSBs according to a result of the extended SSB index of the first SSB modulo N (See Par.  [184], [219]-[220], [299]-[301] and Fig. 19 of Wu for a reference to determining that a QCL relationship between a first SS/PBCH block and a second  SS/PBCH block is satisfied is performed by mapping the preset time indexes (candidate positions) determined [Integer i] and the actual transmission positions [Extended SSB] based on comparing the indexes of the positions (S mod f(i)) [See Formula 1 & 2]).  



Regarding claim 6, the combination of Wu and Harada, specifically Wu discloses wherein determining, by the terminal device, the QCL relationship between the first SSB and other SSBs according to the result of the extended SSB 1133861.8487.US01\153425230.1PCT/CN2019/076773index of the first SSB modulo N comprises: 
determining that the first SSB and a second SSB have the QCL relationship, if a result of an extended SSB index of the second SSB modulo N is equal to the result of the extended SSB index of the first SSB modulo N (See Par.  [184], [219]-[220], [299]-[301] and Fig. 19 of Wu for a reference to determining that a QCL relationship between a first SS/PBCH block and a second  SS/PBCH block is satisfied is performed by mapping the preset time indexes (candidate positions) determined [Integer i] and the actual transmission positions [Extended SSB] based on comparing the indexes of the positions (S mod f(i)) [See Formula 1 & 2; when the value S for the first and the second SSB, the QCL relationship is satisfied])


5	 	
Regarding claim 7, Wu discloses a wireless communication method (See Abstract), comprising: sending, by a network device (See Fig. 8; Network Device 400), a first Synchronization Signal Block (SSB) to a terminal device in an unlicensed spectrum (See Par. [161] and Figs. 9; S102 of Wu for a reference to sending an SS/PBCH block and an RMSI CORESET in a communications system working in an unlicensed frequency band), wherein a first parameter N is determined according to a first bit field and a second bit field in a Physical Broadcast Channel (PBCH) of the first SSB (See Par. [167], [254] of Wu for a reference to indication information, including a plurality of fields [First and second bit fields are included], \may be carried in the SS/PBCH block, and may be specifically carried in at least one of the following: a PBCH, a PSS, an SSS, and a PBCH DMRS sequence in the SS/PBCH block), wherein N is a positive integer, the first parameter N is used for determining a Quasi-co-located (QCL) relationship (See Par. [112]-[113], [122]-[126], [132] of Wu for a reference to determining the integer i [Mapped to N in the claim], which is an integer number that indicates the time indexes [candidate positions] for the SS/PBCH blocks based on the indication information; including time offset and subcarrier spacing. QCL relationship between SSBs sent/received at the particular positions is determined based on the time positions i; See formulas 1 & 2); wherein an extended SSB index of the first SSB and N are used for the terminal device to determine the QCL relationship of the first SSB and other SSBs (See Par.  [184], [219]-[220], [299]-[301] and Fig. 19 of Wu for a reference to determining that a QCL relationship between a first SS/PBCH block and a second  SS/PBCH block is satisfied is performed by mapping the preset time indexes (candidate positions) determined [Integer i] and the actual transmission positions [Extended SSB] based on comparing the indexes of the positions).

Wu does not explicitly disclose the first bit field corresponds to a subcarrier spacing bit field in a PBCH in a licensed spectrum, and the second bit field corresponds to partial bits of a subcarrier offset bit field in 10the PBCH in the licensed spectrum. 

However, Harada discloses the first bit field (See Fig. 2; SubCarrierSpacingCommon Field) corresponds to a subcarrier spacing bit field in a PBCH in a licensed spectrum, and the second bit field (See Fig. 2; Sub-CarrierOffset Field) corresponds to partial bits of a subcarrier offset bit field in 10the PBCH in the licensed spectrum (See Par. [32]-[35] and Fig. 2 of Harada for a reference to the SSB is received by the UE in a PBCH. The PBCH carries an MIB (Master Information Block) that comprises a subcarrier spacing field (First bit field) and a subcarrier offset field (Second bit field))

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu and Harada. The motivation of combination would be improving the system’s performance, reducing load of the UE, and improving the detection performance of a PBCH by effectively using a bit in a PBCH and increasing amount of information to signal by a limited PBCH. (Harada; Par. [80]).


Regarding claim 9, the claim is interpreted and rejected for the same reasons as set forth in claim 3.


Regarding claim 10, the claim is interpreted and rejected for the same reasons as set forth in claim 4.


Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a terminal device (See Fig. 7; Terminal 300), comprising: a processor (See Fig. 7; Processor 304) and a transceiver (See Fig. 7; Transmitter TX 306 & Receiver RX 308).  


Regarding claim 13, the claim is interpreted and rejected for the same reasons as set forth in claim 3.


Regarding claim 14, the claim is interpreted and rejected for the same reasons as set forth in claim 4.


Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 5.


Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 6.


Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a network device (See Fig. 8; Network Device 400), comprising: a processor (See Fig. 8; Network Device processor 401) and a transceiver (See Fig. 8; Transmitter TX 407 & Receiver RX 409).
  

Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 3.


Regarding claim 20, the claim is interpreted and rejected for the same reasons as set forth in claim 4.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Da et al. (US. Pub. No. 2021/0058931 A1) discloses a system information configuration method and device.
Jung et al. (US. Pub. no. 2020/0053670 A1) discloses identifying synchronization signal/physical broadcast channel block occasions. 
Ko et al. (US. Pub. no. 2021/0176687 A1) discloses a method and apparatus for obtaining time information of a neighbor cell based on a sequence of a reference signal upon receiving a synchronization signal block.

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413   
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413